Citation Nr: 0824862	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  07-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits. 
				
2.  Entitlement to service connection for the cause of the 
veteran's death. 

3.  Entitlement to basic eligibility for Dependents' 
Education Assistance under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to June 
1959.  He died in November 2005.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2007 rating decisions of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to nonservice-connected death pension benefits, service 
connection for the cause of the veteran's death and 
entitlement to basic eligibility for Dependents' Education 
Assistance under 38 U.S.C.A. Chapter 35.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her February 2007 and March 2007 VA Form 9's, the 
appellant requested that she be accorded a BVA hearing before 
a Veterans Law Judge at the RO (Travel Board hearing).  

A hearing was scheduled before RO personnel for a date in 
June 2007.  Prior to that hearing, the appellant requested 
that her "Travel Board" hearing be cancelled as she was 
unable to travel.

In an April 2008 letter, the appellant stated that she was 
not informed about her scheduled hearing in June 2007.

In a May 2008 letter, the appellant indicated that she was 
either unaware or sick when her hearing was scheduled in June 
2007.  She clarified that she wanted her appeal to come back 
to the Columbia, South Carolina for a Travel Board hearing as 
she could not travel to Washington, DC. 

As the appellant was previously scheduled for a local hearing 
before the RO and not a Travel Board hearing, scheduling a 
Travel Board hearing at the Columbia, South Carolina RO is 
necessary.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction 
should schedule the appellant for a 
Travel Board hearing in accordance with 
current appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

